Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION


   SHERMAINE L. HILL,

                Plaintiff,
                                                            CASE NO. 1:20-cv-25214
   v.

   MIDLAND CREDIT MANAGEMENT, INC,                          JURY TRIAL DEMANDED

                Defendant.


                                              COMPLAINT

         NOW comes Plaintiff SHERMAINE L. HILL, by and through her undersigned attorneys,

  and complaining as to the conduct of MIDLAND CREDIT MANAGEMENT, INC., asserts the

  following claims:

                                   JURISDICTION, PARTIES AND VENUE

          1.       Plaintiff SHERMAINE L. HILL (“Plaintiff”) brings this action for damages

  pursuant to the Fair Debt Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for

  Defendant’s unlawful conduct.

          2.       Plaintiff is a consumer who is a Citizen of the State of Florida and lives within this

  judicial district.

          3.       Defendant MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is a

  collection company that that attempts to collect debts that have been sold from original creditors

  to an entity known as Midland Credit Funding, LLC (“Midland Funding”).

          4.       Defendant is incorporated in the State of Kansas and maintains its principal place

  of business at 3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 2 of 12




         5.      This civil action arises under and is brought pursuant to the FDCPA and subject

  matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, as well as 28 U.S.C. §§1331

  and 1337, as the action arises under the laws of the United States. Venue is proper in this Court

  pursuant to 28 U.S.C. §1391 as Defendant conducts substantial debt collection business in this

  judicial district and the subject collection letters and envelopes used to mail the collection letters

  were sent to Plaintiffs’ residential address which located within this judicial district.

                               FACTS SUPPORTING CAUSES OF ACTION

         6.      Defendant operates as a debt collector for consumer-based credit card debts that it

  purports to own and for consumer accounts that are purportedly owned by Midland Funding.

         7.      This civil action arises out of Defendant’s repeated attempts to collect a purported

  Comenity Bank credit card debt (the “Subject Debt”) from Plaintiff.

         8.      Defendant’s efforts to adhere to certain requirements of the FDCPA plausibly

  suggest that Defendant regarded the Subject Debt to be a “debt” as this term is defined by the

  FDCPA.

         9.      Within the past year, Defendant sent Plaintiff numerous collection letters in

  attempting to collection the Subject Debt.

         10.     One or more of the envelopes that Defendant used to send the subject collection

  letters were mailed to Plaintiff inside of envelopes that contained the words “TIME SENSITIVE

  DOCUMENT” on its exterior in bold font.

         11.     A true and accurate image of one of the “TIME SENSITIVE DOCUMENT”

  envelopes is depicted below:
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 3 of 12




          12.   One or more of the envelopes that Defendant used to send the subject collection

  letters were mailed to Plaintiff inside of envelopes that contained the words “IMPORTANT

  DOCUMENT ENCLOSED, ATTENTION REQUESTED” on its exterior in embossed (raised)

  lettering.

          13.   A true and accurate image of one of the “IMPORTANT DOCUMENT

  ENCLOSED, ATTENTION REQUESTED” envelopes is depicted below:
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 4 of 12




         14.     When Plaintiff observed the “TIME SENSITIVE DOCUMENT” and

  “IMPORTANT DOCUMENT ENCLOSED, ATTENTION REQUESTED”, her attention was

  immediately drawn to these words.

         15.     Defendant   used   the   words    “TIME     SENSITIVE       DOCUMENT”         and

  “IMPORTANT DOCUMENT ENCLOSED, ATTENTION REQUESTED”, as opposed to using

  plain envelopes, because Defendant knew that consumers like Plaintiff would be drawn to these

  words, and thus more likely to open the envelopes and contact Defendant about the contents of the

  enclosed letters.

         16.     Reading the words “TIME SENSITIVE DOCUMENT” caused Plaintiff to worry

  about the contents of the enclosed letter, as she was concerned about the so-called “TIME

  SENSITIVE” nature of the enclosed collection letter. Plaintiff’s response was consistent with

  Defendant’s intentions.
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 5 of 12




         17.     Plaintiff immediately grew nervous and anxious to learn the contents of the letter

  that was contained within the so-called time “TIME SENSITIVE” nature of the enclosed

  collection letter. This response was consistent with Defendant’s intentions.

         18.     As a result of the “TIME SENSITIVE DOCUMENT” disclosure on the face of

  the subject envelopes, Plaintiff immediately opened the collection letter to determine why

  Defendant designated the enclosed collection letter as being “TIME SENSITIVE”. This response

  was consistent with Defendant’s intentions.

         19.     Reading the words “IMPORTANT DOCUMENT ENCLOSED, ATTENTION

  REQUESTED” caused Plaintiff to worry about the contents of the enclosed collection letter, as

  she was concerned to learn why the “IMPORTANT” nature of the enclosed collection letter and

  why Defendant wrote “ATTENTION REQUESTED” on the face of the envelope. This response

  was consistent with Defendant’s intentions.

         20.     As a result of the “IMPORTANT DOCUMENT ENCLOSED, ATTENTION

  REQUESTED” disclosure on the face of the subject envelopes, Plaintiff immediately opened the

  collection letter to determine why Defendant designated the enclosed collection letter as being and

  “IMPORTANT        DOCUMENT”         which     was   marked    with   the   words    “ATTENTION

  REQUESTED”. This response was consistent with Defendant’s intentions.

         21.     Defendant sends collection letters inside of envelopes marked “TIME

  SENSITIVE DOCUMENT” in an attempt to cause consumers to open the envelopes, read the

  enclosed letter, and call or otherwise interact with Defendant regarding the subject debt.

         22.     Defendant sends collection letters inside of envelopes marked “IMPORTANT

  DOCUMENT ENCLOSED, ATTENTION REQUESTED” in an attempt to cause consumers to
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 6 of 12




  open the envelopes, read the enclosed letter, and call or otherwise interact with Defendant

  regarding the subject debt.

         23.     Defendant has determined that it collects more money from consumers when it

  sends letters enclosed within envelopes marked with the words, “TIME SENSITIVE

  DOCUMENT”, notwithstanding the fact that Section 1692f(8) of the FDCPA prohibits this type

  of wording.

         24.     Defendant has determined that it collects more money from consumers when it

  sends letters enclosed within envelopes marked with the words, “IMPORTANT DOCUMENT

  ENCLOSED, ATTENTION REQUESTED”, notwithstanding the fact that Section 1692f(8) of the

  FDCPA prohibits this type of wording.

         25.     Defendant’s unlawful use of the words “TIME SENSITIVE DOCUMENT” and

  “IMPORTANT DOCUMENT ENCLOSED, ATTENTION REQUESTED” on its envelopes

  created a false sense of urgency for Plaintiff who was struggling to pay down her debts after

  encountering financial difficulties beyond her control.

         26.     Further, Defendant’s unlawful use of the words “TIME SENSITIVE

  DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED, ATTENTION REQUESTED”

  on its envelopes caused third-parties to realize that Plaintiff owed money to a debt collector where

  the Subject Debt –based upon the specific words chosen by Defendant informed third-parties that

  Plaintiff owed a debt that was “TIME SENSITIVE” in nature or where an “IMPORTANT

  DOCUMENT [WAS] ENCLOSED” and/or that the enclosed collection letter required Plaintiff’s

  “ATTENTION”.

         27.     After Plaintiff opened the so-called “TIME SENSITIVE DOCUMENT”

  envelope, she was frustrated and distressed to after learning there was no content that was
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 7 of 12




  obviously or clearly “TIME SENSITIVE” relative to the contents of the collection letter

  contained within the envelope.

         28.     After Plaintiff opened the so-called “IMPORTANT DOCUMENT [WAS]

  ENCLOSED” envelope, she was frustrated and distressed to after learning there was no content

  that was obviously or clearly “IMPORTANT” relative to the contents of the collection letter

  contained within the envelope.

         29.     As discussed above, third-parties who recognized that the subject letters were sent

  by Defendant (a “debt collector” as commonly known and as defined by the FDCPA) were

  informed by Defendant’s chosen words that enclosed debt collection letters contained “TIME

  SENSITIVE” documents. This presumption was consistent with the purpose behind Defendant’s

  use of the subject language.

         30.     As discussed above, third-parties who recognized that the subject letters were sent

  by Defendant (a “debt collector” as commonly known and as defined by the FDCPA) were

  informed by Defendant’s chosen words that enclosed debt collection letters constituted

  “IMPORTANT DOCUMENT[S]”. This presumption was consistent with the purpose behind

  Defendant’s use of the subject language.

         31.     As a result of Defendant’s purposeful and knowing conduct, Plaintiff suffered

  concrete harm as a result of Defendant’s actions, in the form of confusion, aggravation,

  embarrassment and emotional distress.

         32.     Plaintiff was further subjected to deceptive and misleading conduct by Defendant

  which materially impacted and shaped her reaction and course of conduct in response to

  Defendant’s collection efforts. For example, in an attempt to pay down the Subject Debt as a result

  of Defendant using the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 8 of 12




  DOCUMENT ENCLOSED, ATTENTION REQUESTED”, Plaintiff attempted to collect funds

  necessary to pay down the Subject Debt – at the expense of not paying down a debt that was in

  fact more words “TIME SENSITIVE” and/or “IMPORTANT” than the Subject Debt.

            33.   Defendant’s conduct also posed a material risk of harm to the interests protected by

  the FDCPA, including Plaintiff’s interest in receiving truthful and accurate information regarding

  Defendant’s collection efforts,

            34.   Defendant’s conduct also violated one of the FDCPA’s identified interests in

  ensuring that otherwise compliant debt collectors are not disadvantaged in the marketplace through

  unlawful conduct.

            35.   Plaintiff is a “consumer” as defined by Section 1692a(3) of the FDCPA.

            36.   Defendant is a “debt collector” as defined Section 1692a(6) of the FDCPA, because

  it regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

  accounts.




                      COUNT I – VIOLATIONS OF SECTION 1692E OF THE FDCPA

            37.   Plaintiff repeats and alleges paragraphs 1 through 36 as though fully set forth

  herein.

            38.   The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using

  “any false, deceptive, or misleading representation or means in connection with the collection of

  any debt.

            39.   Defendant violated §1692e when it used deceptive means to collect and/or attempt

  to collect the subject debt. Specifically, it was deceptive for Defendant to implicitly represent that
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 9 of 12




  it could include the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

  DOCUMENT ENCLOSED, ATTENTION REQUESTED” printed on an envelope containing a

  collection letter that was not inherently time-sensitive in nature.

            40.   The FDCPA specifically prohibits debt collectors from including this type of

  language on its envelopes, thus Defendant acted deceptively by including it in clear violation of

  the FDCPA.

            41.   Defendant’s actions only served to stress out and embarrass Plaintiff and force her

  to open the subject envelopes for the purpose of increasing the likelihood with which Defendant

  would be able to obtain money from Plaintiff.

     WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment in his

  favor as follows:

     a. Declaring that the practices complained of herein are unlawful and violate the
        aforementioned bodies of law;

     b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
        §1692k(a)(2)(A);

     c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
        §1692k(a)(3);

     d. Enjoining Defendant from further contacting Plaintiff; and

     e. Awarding any other relief as this Honorable Court deems just and appropriate.


                   COUNT II – VIOLATIONS OF SECTION 1692E(2) OF THE FDCPA

            42.   Plaintiff repeats and alleges paragraphs 1 through 36 as though fully set forth

  herein.

            43.   Section 1692e(2), prohibits a debt collector from engaging in any “false

  representation of – (A) the character, amount or legal status of any debt[.]”
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 10 of 12




     WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment in his

  favor as follows:

            a. Declaring that the practices complained of herein are unlawful and violate the
               aforementioned bodies of law;

            b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
               §1692k(a)(2)(A);

            c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
               U.S.C. §1692k(a)(3);

            d. Enjoining Defendant from further contacting Plaintiff; and

            e. Awarding any other relief as this Honorable Court deems just and appropriate.


                     COUNT III – VIOLATIONS OF SECTION 1692E(10) OF THE FDCPA

            44.      Plaintiff repeats and alleges paragraphs 1 through 36 as though fully set forth

  herein.

            45.      Section §1692e(10) prohibits a debt collector from using “any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

            46.      Defendant violated § 1692e(10) when it used deceptive means to collect and/or

  attempt to collect the subject debt.

            47.      Specifically, it was deceptive for Defendant to implicitly represent that it could

  include the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

  ENCLOSED, ATTENTION REQUESTED” printed on an envelope containing a collection letter

  that was not inherently time-sensitive in nature.

            WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment in

  his favor as follows:

                  a. Declaring that the practices complained of herein are unlawful and violate the
                     aforementioned bodies of law;
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 11 of 12




               b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
                  §1692k(a)(2)(A);

               c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
                  §1692k(a)(3);

               d. Enjoining Defendant from further contacting Plaintiff; and

               e. Awarding any other relief as this Honorable Court deems just and appropriate.


                       COUNT IV – VIOLATIONS OF SECTION 1692F(8) OF THE FDCPA

         48.      Plaintiff repeats and alleges paragraphs 1 through 36 as though fully set forth

  herein. Section 1692f(8), prohibits a debt collector from:

                  “Using any language or symbol, other than the debt collector’s address,
                  on any envelope when communicating with a consumer by use of the
                  mails or by telegram, except that a debt collector may use his business
                  name if such name does not indicate that he is in the debt collection
                  business.”

         49.      Defendant violated § 169f(8) when it unfairly attempted to collect upon the subject

  consumer debt by using the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

  DOCUMENT ENCLOSED, ATTENTION REQUESTED” printed on the front of the subject

  envelopes violates 15 U.S.C. § 1692f(8).

     WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment in his

  favor as follows:

         a. Declaring that the practices complained of herein are unlawful and violate the
            aforementioned bodies of law;

         b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
            §1692k(a)(2)(A);

         c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k(a)(3);

         d. Enjoining Defendant from further contacting Plaintiff; and
Case 1:20-cv-25214-RNS Document 1 Entered on FLSD Docket 12/22/2020 Page 12 of 12




        e. Awarding any other relief as this Honorable Court deems just and appropriate.


  Dated: December 22, 2020                                 Respectfully submitted,

                                                           /s/ Alexander J. Taylor
                                                           Alexander J. Taylor, Esq.
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Ave.Ste 200
                                                           Lombard, IL 60148
                                                           Phone: (630) 575-8181
                                                           ataylor@sulaimanlaw.com
                                                           Attorney for Plaintiff
